DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 10/28/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6, 9-10, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable by Specht et al. US 20130218012 A1 “Specht” and further in view of Matsumura US 20090149750 A1 “Matsumura”.
In regard to claims 1, 6 and 19-20, Specht discloses “A method for performing ultrasound imaging comprising:” (Claim 1) (“A method of determining a stiffness of a tissue with ultrasound is provided, the method comprising the steps of forming a baseline image of a region of interest with an ultrasound imaging system” [0023], thus the method involves operating an ultrasound imaging system to determine characteristics of tissue.); 
“A system for performing ultrasound imaging comprising: an ultrasound transducer configured to:” (Claim 19); “one or more processors” (Claim 20) (“In some embodiments, an ultrasound imaging system is provided, comprising a first ultrasound transducer array configured to transmit a wavefront that induces a propagating shear wave in a region of interest, a second ultrasound transducer array configured to transmit circular waveforms into the region of interest and receive echoes of the circular waveforms and a signal processor configured to form a plurality of B-mode images of the region of interest from the circular waveforms at a frame rate sufficient to detect the propagating shear wave in the region of interest “ [0015]. Therefore, the ultrasound imaging system (i.e. the system for performing ultrasound imaging) includes a first ultrasound transducer array and a second ultrasound transducer array which together constitutes an ultrasound transducer. Furthermore, the signal processor constitutes one or more processors.);
“a computer-readable medium providing instructions accessible to the one or more processors to cause the one or more processors to perform operations comprising” (Claim 20) (“In some embodiments, such a workstation device may comprise any digital processing system with software for dynamically beamforming and processing echo data using any of the techniques described above. […] Such alternative processing hardware may comprise a desktop computer, a tablet computer, a laptop 
“collect(ing) ultrasound information of a subject region in response to ultrasound pulses transmitted toward the subject region” (Claims 1, 19-20) (“transmitting an ultrasonic pulse configured to induce a propagating shear wave in the region of interest, imaging the region of interest at a frame fate sufficient to detect the propagating shear wave to form a plurality of image frames of the region of interest” [0023]. Therefore, an ultrasonic pulse can be transmitted to the region of interest (i.e. the subject region) and the shear wave induced can be detected (i.e. collected) from the region of interest.);
“the ultrasound information including both reflectivity information and complementary information of the reflectivity information of the subject region in response to the ultrasound pulses, wherein the complementary information comprises one or a combination of propagation speeds of the ultrasound pulses in interacting with the subject region, information related to elasticity of the subject region, information related to stiffness of the subject region, and values of an acoustic nonlinearity parameter associated with the subject region” (Claims 1, 19-20) (“As indicated in FIG. 5, during a first cycle of a high resolution imaging process, the steps of transmitting an ultrasound signal 62A, receiving echoes 64A, and forming an image 66A may be performed using a first transmit transducer T1” [0095], “A method of determining a stiffness of a tissue with ultrasound is provided, the method comprising […] calculating a propagation speed of the propagating shear wave in the region of interest from the positions in the at least two difference frames" [0023] and “In some embodiments, the method further comprises calculating a tissue stiffness of the region of interest from the propagation speed” [0024]. Furthermore, Specht discloses “The controller 100 may also be configured to control transmission of 
“a main processing console configured to:” (Claim 19) (“In some embodiments, an ultrasound imaging system is provided, comprising […] and a signal processor configured to form a plurality of B-mode images of the region of interest from the circular waveforms at a frame rate sufficient to detect the propagating shear wave in the region of interest” [0015]. Thus, since the signal processor is configured to form a plurality of B-mode images, under broadest reasonable interpretation, the signal processor constitutes a main processing console);
“form(ing) one or more B-mode ultrasound images of at least a portion of the subject region from the reflectivity information” (Claims 1 and 19-20) (“As indicated in FIG. 5, during a first cycle of a high resolution imaging process, the steps of transmitting an ultrasound signal 62A, receiving echoes 64A, and forming an image 66A may be performed using a first transmit transducer T1. […] The process of steps 62x-66x may be repeated using n different transmit transducers which may respectively be located at any desired position within an ultrasound probe” [0095]. Furthermore, in regard to B-mode 
“wherein the complementary information is generated through a plurality of ultrasound transmit and receive profiles formed by the ultrasound pulses and used in generating the reflectivity information, the method further comprising:” (Claim 6) (“In some embodiments, a high resolution multiple aperture ultrasound imaging process 60 may comprise transmitting a series of successive pulses from a series of different transmit apertures (T1 … Tn) 62, receiving echoes 64 from each pulse with a plurality of elements on a receive aperture, and obtaining a complete image 66 from echoes received from each transmit pulse. These images may then be combined 68 into a final high-resolution image” [0094]. Therefore, a plurality of ultrasound transmit and receive profiles formed by the ultrasound pulsed can be used to generate reflectivity information and complementary information. Furthermore, Specht discloses “Once the shear wave is captured and its propagation speed is measured, the hardness of the tissue in the region of interest, as quantified by Young’s modulus (E) can be measured or determined by a controller, signal processor or computer” [0117]. Thus, since the hardness (i.e. stiffness) of the tissue in the region of interest can be measured after the shear wave has been captured and its propagation speed has been measured, under broadest reasonable interpretation, the complementary information (i.e. the Young’s modulus indicating elasticity) can be generated through a plurality of ultrasound transmit and receive profiles formed by the ultrasound pulses and used in generating the reflectivity information.);
“generating compound complementary information for the subject region over the plurality of transmit and receive profiles from the complementary information generated through the plurality of ultrasound transmit and receive pulses” (Claim 6) (“When more than two frames are available to be used 
Specht does not teach “modify(ing) at least one of a contrast, a gain, or a brightness level of the one or more B-mode ultrasound images based on the complementary information to the reflectivity information to generate one or more enhanced ultrasound images from the one or more B-mode ultrasound images” (Claims 1 and 19-20) or “modifying the one or more B-mode ultrasound images based on the compound complementary information to generate the one or more enhanced ultrasound images” (Claim 6).
Matsumura discloses “modifying at least one of a contrast, a gain, or a brightness level of the one or more B-mode ultrasound images based on the complementary information to the reflectivity information to generate one or more enhanced ultrasound images from the one or more B-mode ultrasound images” and “modifying the one or more B-mode ultrasound images based on the compound complementary information to generate the one or more enhanced ultrasound images” (“The color information imparted by the aforementioned color information imparting means may include at least one of the hue and the brightness. It is further possible for the color information imparting means to impart a different brightness according to the value of elasticity data” [0018] and “This discrimination 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Specht so at to include modifying at least one of a contrast, a gain, or a brightness level of the one or more B-mode ultrasound images based on the complementary information as disclosed in Matsumura in order to identify, from the image, the type of the tissue and the type of the degeneration of the diagnostic part and to enhance the diagnostic efficiency and inspection accuracy to allow a diseased part of a tissue to be diagnosed more easily [Matsumura: 0052]. By modifying the brightness of the image based on the elasticity of the tissue, the areas of tissue stiffness can be more easily identified. Combining the prior art elements according to known techniques would yield the predictable result of diagnosing the diseased part of tissue according to brightness values which are based on elasticity information.
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Specht. Likewise, Specht discloses “wherein the reflectivity information and the complementary information to the reflectivity information are distinctly generated through different ultrasound transmit and receive profiles formed by the ultrasound pulses” (“the transmitting step comprises transmitting an ultrasonic pulse with a first ultrasound transducer array, and wherein the imaging step comprises imaging the region of interest with a second ultrasound transducer array” [0025] and “a first ultrasound transducer array configured to transmit a wavefront that induces a propagating shear wave in a region of interest, a second ultrasound transducer array configured to transmit circular waveforms into the region of interest […] a signal processor configured to form a plurality of B-mode images of the region of interest from the circular waveforms” [0015] “Once the shear wave is captured and its propagation speed is measured, the hardness of the tissue in the region of interest, as quantified by Young’s modulus (E) can be measured or determined by a controller, signal processor or computer” [0117]. Thus, since the method involves a step of transmitting an ultrasonic pulse from a first ultrasound array and imaging the region with a second ultrasound transducer array, under broadest reasonable interpretation, these ultrasound transducer arrays are capable of distinctly generating through different ultrasound transmit and receive profiles, reflectivity information and complementary information to the reflectivity information. Furthermore, since the Young’s modulus can be measured or determined by a controller, signal processor or computer after the shear wave has been, under broadest reasonable interpretation, the reflectivity information and the complementary information to the reflectivity information (i.e. Young’s modulus) can be distinctly generated through different ultrasound transmit and receive profiles formed by the ultrasound pulses.).
In regard to claim 4, due to its dependence on claim 3, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Specht. Likewise, Specht discloses “further comprising determining whether to generate the reflectivity information and the complementary information distinctly through the different ultrasound transmit and receive profiles based on characteristics of the subject region” (“The controller may be configured to transmit phased 
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Specht. Likewise, Specht discloses “wherein the reflectivity information is generated through one or more ultrasound transmit and receive profiles formed by the ultrasound pulses and the complementary information is generated through the same one or more ultrasound transmit and receive profiles used in generating the reflectivity information” (“In some embodiments, a high resolution multiple aperture ultrasound imaging process 60 may comprise transmitting a series of successive pulses from a series of different transmit apertures (T1 … Tn) 62, receiving echoes 64 from each pulse with a plurality of elements on a receive aperture, and obtaining a complete image 66 from echoes received from each transmit pulse. These images may then be combined 68 into a final high-resolution image” [0094]. Therefore, one or more 
In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. Likewise, Specht discloses “wherein forming the one or more B-mode ultrasound images comprising using the one or more B-mode imaging techniques including one or a combination of a fundamental imaging technique, a fundamental spatial compounding imaging technique, a harmonic imaging technique, a harmonic spatial compounding imaging technique, a fundamental and harmonic compounding imaging technique, and a fundamental and harmonic spatial compounding imaging technique” (“As used herein, the term dynamic elastography may include a wide range of techniques, including Acoustic Radiation Force Impulse imaging (ARFI); Virtual Touch Tissue Imaging; Shearwave Dispersion Ultrasound Vibrometry (SDUV); Harmonic Motion Imaging (HMI); Supersonic Shear Imaging (SSI); Spatially Modulated Ultrasound Radiation Force (SMURF) imaging” [0013]. Thus, since the dynamic elastography used within the disclosure can be a wide range of techniques including Harmonic Motion Imaging (HMI) and Spatially Modulated Ultrasound Radiation Force (SMURF) imaging techniques, under broadest reasonable interpretation, the one or more B-mode imaging techniques can include one or a combination of a fundamental imaging technique, a fundamental spatial compounding imaging 
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. Likewise, Specht discloses “wherein the complementary information includes propagations speeds of the ultrasound pulses in interacting with the subject region, the method further comprising”: (“A method of determining a stiffness of a tissue with ultrasound is provided, the method comprising the steps of […] and calculating a propagation speed of the propagating shear wave in the region of interest from the position in the at least two difference frames” [0023]. Thus, since the method can calculate the propagation speed in at least two difference frames, under broadest reasonable interpretation, the complementary information includes propagation speeds of the ultrasound pulses in interacting with the subject region (i.e. the region of interest).);
“identifying a propagation speed mean of the propagation speeds of the ultrasound pulses” (“When more than two frames are available to be used for measuring propagation speed, any number of algorithms may be used. For example, in some embodiments the shear wave position may be detected in each available frame, a speed may be calculated between each consecutive pair of frames, and the results of all such speed measurements may be averaged to obtain a single speed value” [0114]. Therefore, since the propagation speed can be calculated between consecutive pair of frames and the results of all such speed measurements may be averaged to obtain a single speed value, under broadest reasonable interpretation, the method involves identifying (i.e. calculating) a propagation speed mean of the propagation speeds of the ultrasound pulses (i.e. associated with the two or more frames).); 
“identifying one or more regions in the one or more B-mode ultrasound images to modify based on variations of the propagation speeds of the one or more ultrasound pulses with respect to the propagation speed mean” (“In some embodiments, the analysis may be limited to only a portion of the 
“modifying the one or more regions in the one or more B-mode ultrasound images in response to identifying the one or more regions based on the variations of the propagation speeds with respect to the propagation speed mean as part of modifying the one or more B-mode ultrasound images based on the complementary information” (“In some embodiments, elasticity estimates may be overlaid on an image of the region of interest. In some embodiments, such an overlay may be provided as a color coded shade image, showing areas of high elasticity in contrasting colors to areas of relatively low elasticity. […] In further embodiments, a numeric value of a shear wave propagation speed may be displayed. In other embodiments, numeric values of elasticity may be displayed on an image of the region of interest” [0121]. The elasticity is related to the propagation speed in that high elasticity is associated with high propagation speed and low elasticity being associated with low propagation speed. Therefore, since the elasticity estimates may be overlaid on an image of the region of interest, under 
In regard to claim 13, due to its dependence on claim 10, this claim inherits the references disclosed therein. Likewise, Specht discloses “wherein modifying the one or more regions in the one or more B-mode ultrasound images further comprises either or both coloring the one or more regions in the one or more ultrasound images and changing one or more brightness levels in the one or more regions” (“In some embodiments, elasticity estimates may be overlaid on an image of the region of interest. In some embodiments, such an overlay may be provided as a color coded shade image, showing areas of high elasticity in contrasting colors to areas of relatively low elasticity” [0121]. Therefore, since elasticity estimates may be overlaid on the image of the region of interest and the overlay is a color coded shade image able to display areas of high and low elasticity, under broadest reasonable interpretation, the method involves modifying the one or more regions in the one or more B-mode ultrasound images by coloring the one of more regions in the one or more ultrasound images.).
In regard to claim 18, due to its dependence on claim 10, this claim inherits the references disclosed therein. Likewise, Specht discloses “further comprising: generating one or more sound speed maps indicating the propagation speeds of the ultrasound pulses for the subject region from the complementary information” (“Alternatively, a propagating shear wave may be displayed on an image. In some embodiments, a propagating shear wave may be displayed as an animated moving line, as changing colors, as a moving point cloud or in other ways. In further embodiments, a numeric value of a shear wave propagation speed may be displayed. In other embodiments, numeric values of elasticity may be displayed on an image of the region of interest” [0121]. Thus, since the propagating shear wave can be displayed on an image and the numeric value of the shear wave propagation speed may be 
“identifying the one or more regions in the one or more B-mode ultrasound images based on the one or more sound speed maps” (“In further embodiments, a numeric value of a shear wave propagation speed may be displayed. In other embodiments, numeric values of elasticity may be displayed on an image of the region of interest” [0121]. As stated previously, the display of the propagation speeds on image of the region of interest constitutes a sound speed map. Furthermore, since a numeric value of the propagation speed and the numeric values of elasticity can be displayed on an image of the region of interest, under broadest reasonable interpretation, the method involves identifying (i.e. through the display of numeric values) the one or more regions in the one or more ultrasound images based on the one or more sound speed maps.);
“modifying the one or more regions in the one or more B-mode ultrasound images based on the one or more speed maps to generate the one or more enhanced ultrasound images” (“For example, separate images may be formed from echoes received by each individual transducer element of a receive aperture to form a single improved image. Then, a first image produced by echoes received by all elements of a first receive aperture may be combined with a second image produced by echoes received by all elements of the second receive aperture in order to further improve the quality of the resulting image” [0106]. Furthermore, Specht discloses “In some embodiments, elasticity estimates may be overlaid on an image of the region of interest. In some embodiments, such an overlay may be provided as a color coded shade image, showing areas of high elasticity in contrasting colors to areas of 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Specht et al. US 20130218012 A1 “Specht” and Matsumura US 20090149750 A1 “Matsumura” as applied to claim 1, 3-6, 9-10, 13, and 18-20 above, and further in view of Carlini et al. US 20170340310 A1 “Carlini”.
In regard to claim 7, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, the combination of Specht and Matsumura does not disclose “to filter out one or more artifacts from the complementary information”.
Carlini discloses “to filter out one or more artifacts from the complementary information” (“According to an improvement, the measured displacement of the image pixels induced by the shear wave passing through the region of interest is filtered for removing movement-related artifacts” [0064], “The processing of the acquired data substantially is divided in the following 3 macro-steps with reference to FIG. 6A” [0108], […] “II. Processing the results of the previous step, that is of the whole set of displacements belonging to a line of sight, for filtering movement-related artifacts etc.” [0110]. Therefore, the method involves filtering movement-related artifacts from the image pixels corresponding to a line of sight, the image pixels being obtained by inducing the shear wave to propagate through the region of interest. Furthermore, Carlini discloses “the processor 906 and/or CPU 912 may filter the first and second displacements to eliminate movement-related artifacts” [0204]. 
. 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Specht et al. US 20130218012 A1 “Specht” and Matsumura US 20090149750 A1 “Matsumura” as applied to claim 1, 3-6, 9-10, 13, and 18-20 above, and further in view of Venkataraman et al. US 20180008237 A1 “Venkataraman”. 
In regard to claim 11, due to its dependence on claim 10, this claim inherits the references disclosed therein. Likewise, Specht discloses “wherein specific propagation speeds of the ultrasound pulses correspond to the one or more regions” (“Once the shear wave is captured and its propagation speed is measured, the hardness of the tissue in the region of interest, and quantified by Young’s modulus (E) can be measured or determined by a controller, signal processor or computer” [0117]. Therefore, the propagation speed can be measured based on the shear wave induced by ultrasound pulses in the region of interest); 
“the method further comprising identifying the one or more regions based on the variations between the specific propagation speeds corresponding to the one or more regions and the propagation speed mean” (“In some embodiments, the analysis may be limited to only a portion of the point cloud 92 (and/or a corresponding center line 94). For example, if it is determined (by visual inspection or by automated analysis) that a small segment or the shear wavefront is propagating faster than adjacent 
The combination of Specht and Matsumura does not disclose that the one or more regions are identified “with respect to one or more thresholds”.
Venkataraman discloses that the one or more regions are identified “with respect to one or more thresholds” (“The propagation of shear wave can be measured using the application of several short-time pulse echoes, which provides propagation speed of shearwave that is related with tissue stiffness. The technique therefore results in a quantitative and repeatable color-coded or greyscale elastogram depicting tissue stiffness” [0089] and “See FIG. 7B. As shown in the exemplary scan, a number of areas in the scan (A, B, C) having an elasticity above or below a predetermined threshold are illustrated” [0099] and “By way of example only, tissue with intensity above/below a predetermined threshold and with an elasticity above/below a predetermined threshold may indicate potentially cancerous tissue. Accordingly, these correlations may be subsequently utilized during multi-modal imaging to classify tissue in real-time or near real-time images. That is, if areas in the currently imaged tissue have predetermined correlations, these regions may be identified (e.g., automatically) as cancerous or otherwise of interest” [0107]. Therefore, since the propagation speed of the shearwave is related with the tissue stiffness (i.e. elasticity) and areas in the scan that have elasticity above or below a predetermined threshold can be identified and displayed (i.e. see FIG. 7B) as cancerous or otherwise of interest, under broadest reasonable interpretation the one or more regions are identified with respect to one or more thresholds.).

In regard to claim 12, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, this claim only explicitly requires the primary reference of Specht. Likewise, Specht discloses “further comprising: identifying a corresponding absolute value of the variations between the specific propagation speeds and the propagation speed mean for each of the one or more regions” (“In some cases, the perturbation caused by a propagating shear wave may produce a relatively disbursed image of the propagating wave front. For example, perturbation may appear in a difference frame as a speckle pattern 92 such as that shown in FIG. 8. […] In some embodiments, a line, curve or other path 94 may be fit to the point cloud 92 using any suitable path fit algorithm. For example, in some embodiments an absolute value of the difference frame may be calculated, and a local position of the shear wave may be determined by averaging the position of the nearest x points” [0110] and “When more than two frames are available to be used for measuring propagation speed, any number of algorithms may be used. For example, in some embodiments the shear wave position may be detected in each available frame, a speed may be calculated between each consecutive pair of frames, and the results of all such speed measurements may be averaged to obtain a single speed value” [0114]. Thus, since the absolute value of the difference frame may be calculated to account for the perturbation caused by a propagating shear wave and the average propagation speed can be determined for the difference frames, under broadest reasonable interpretation, the method includes identifying (i.e. 
“modifying the one or more regions in the one or more B-mode ultrasound images based on the corresponding absolute value of the variations between the specific propagation speeds and the propagation speed mean for each of the one or more regions” (“For example, separate images may be formed from echoes received by each individual transducer element of a receive aperture to form a single improved image. Then, a first image produced by echoes received by all elements of a first receive aperture may be combined with a second image produced by echoes received by all elements of the second receive aperture in order to further improve the quality of the resulting image” [0106]. Furthermore, Specht discloses “In some embodiments, elasticity estimates may be overlaid on an image of the region of interest. In some embodiments, such an overlay may be provided as a color coded shade image, showing areas of high elasticity in contrasting colors to areas of relatively low elasticity. […] In further embodiments, a numeric value of a shear wave propagation speed may be displayed […]” [0121]. Thus, since the images can be combined to further improve the quality of the resulting image and elasticity estimates may be overlaid on an image to how areas of high and low elasticity, under broadest reasonable interpretation, the method involves modifying the one or more images based on the corresponding absolute value of the variations between the specific propagation speeds and the propagation speed mean for each of the one or more regions.).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Specht et al. US 20130218012 A1 “Specht” and Matsumura US 20090149750 A1 “Matsumura” as applied to claim 1, 3-6, 9-10, 13, and 18-20 above, and further in view of Tsutaoka US 20210219941 “Tsutaoka”.
In regard to claims 14 and 15, due to its dependence on claim 10, this claim inherits the references disclosed therein. Likewise, Specht discloses “the propagation speed mean” (“When more than two frames are available to be used for measuring propagation speed, any number of algorithms 
“B-mode ultrasound images” (“In some embodiments, an ultrasound imaging system is provided […] and a signal processor configured to form a plurality of B-mode images of the region of interest from the circular waveforms at a frame rate sufficient to detect the propagating shear wave in the region of interest” [0015]. Therefore, one or more B-mode images of at least a portion of the subject region can be formed.).
The combination of Specht and Matsumura does not disclose “further comprising changing gain in the one or more regions of the one or more B-mode ultrasound images based on specific propagation speeds of the ultrasound pulses corresponding to the one or more regions in relation to the propagation speed mean by increasing the gain in the one or more regions if the specific propagation speeds are higher than the propagation speed mean and decreasing the gain in the one or more regions if the specific propagation speeds are less than the propagation speed mean” or “further comprising changing gain in the one or more regions of the one or more B-mode ultrasound images based on specific propagation speeds of the ultrasound pulses corresponding to the one or more regions in relation to the propagation speed mean by increasing the gain in the one or more regions if the specific propagation speeds are lower than the propagation speed mean and decreasing the gain in the one or more regions if the specific propagation speeds are higher than the propagation speed mean”.
further comprising changing gain in the one or more regions of the one or more B-mode ultrasound images based on specific propagation speeds of the ultrasound pulses corresponding to the one or more regions in relation to the propagation speed mean by increasing the gain in the one or more regions if the specific propagation speeds are higher than the propagation speed mean and decreasing the gain in the one or more regions if the specific propagation speeds are less than the propagation speed mean” (Claim 14) and “further comprising changing gain in the one or more regions of the one or more B-mode ultrasound images based on specific propagation speeds of the ultrasound pulses corresponding to the one or more regions in relation to the propagation speed mean by increasing the gain in the one or more regions if the specific propagation speeds are lower than the propagation speed mean and decreasing the gain in the one or more regions if the specific propagation speeds are higher than the propagation speed mean” (Claim 15) (“The image quality adjustment unit may adjust a gain of the ultrasound image according to an image quality of the ultrasound image in the region of interest” [0016], “Further, in a case where the image quality adjustment unit 21 adjusts the conditions related to the brightness of the ultrasound image by adjusting the condition of the gain” [0047] and “In subsequent Step S8, the image quality adjustment unit 21 […] and adjusts the image quality of the ultrasound image U to be generated by the image acquisition unit 17 such that the inside of the region of interest A1 is clearly depicted. In this case, the image quality adjustment unit 21 […] performs setting such that the display depth of the ultrasound image U includes the region of interest A1, and adjusts the gain and the dynamic range in the reception unit 13 or the image generation unit 14” [0064]. Therefore, since the image quality adjustment unit may adjust the gain of the ultrasound image and adjusts the image quality inside the region of interest, under broadest reasonable interpretation, the method carried out by the image quality adjustment unit is capable of changing gain in the one or more regions of the one or more ultrasound images based on specific propagation speeds of the ultrasound pulses (i.e. calculated in Specht) corresponding to the one or more regions in relation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Specht and Matsumura so as to include the changing of the gain as disclosed in Tsutaoka in order to allow the image quality to be improved so as to identify regions of interest within the images. By adjusting the gain in the one or more regions in relation to the propagation speed mean, the regions associated with high propagation speed can be easily distinguished from regions associated with low propagation speed. Combining the prior art references according to known techniques would yield the predictable result of adjusting the quality of imaged that are used to characterize the tissue of interest.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Specht et al. US 20130218012 A1 “Specht” and Matsumura US 20090149750 A1 “Matsumura”  as applied to claim 1, 3-6, 9-10, 13, and 18-20 above, and further in view of Tsutaoka US 20210219941 “Tsutaoka” and Venkataraman et al. US 20180008237 A1 “Venkataraman”.
In regard to claims 16 and 17, due to its dependence on claim 10, this claim inherits the references disclosed therein. Likewise, Specht discloses “the propagation speed mean” (“When more than two frames are available to be used for measuring propagation speed, any number of algorithms may be used. For example, in some embodiments the shear wave position may be detected in each available frame, a speed may be calculated between each consecutive pair of frames, and the results of all such speed measurements may be averaged to obtain a single speed value” [0114]. Therefore, since the propagation speed can be calculated between consecutive pair of frames and the results of all such speed measurements may be averaged to obtain a single speed value, under broadest reasonable interpretation, the method involves identifying (i.e. calculating) a propagation speed mean of the propagation speeds of the ultrasound pulses (i.e. associated with the two or more frames.); and 
“variations between the specific propagation speeds and the propagation speed mean” (“In some embodiments, the analysis may be limited to only a portion of the point cloud 92 (and/or a corresponding center line 94). For example, if it is determined (by visual inspection or by automated analysis) that a small segment or the shear wavefront is propagating faster than adjacent segments, the region(s) of apparent higher or lower propagation speed may be selected, and the speed of propagation may be calculated for only that portion of the shear wavefront” [0111]. Thus, since regions of apparent higher or lower propagation speed may be selected based on visual inspection or automated analysis, under broadest reasonable interpretation, the method is capable of identifying one or more regions in the one or more ultrasound images which can be subject to modification based on variations of the propagation speeds of the one or more ultrasound pulses with respect to the propagation speed mean.); and
“B-mode ultrasound images” (“In some embodiments, an ultrasound imaging system is provided […] and a signal processor configured to form a plurality of B-mode images of the region of interest from the circular waveforms at a frame rate sufficient to detect the propagating shear wave in the region of 
However, Specht does not disclose “further comprising changing gain in the one or more regions of the one or more ultrasound images based on specific propagation speeds of the ultrasound pulses corresponding to the one or more regions in relation to the propagation speed mean by decreasing the gain in the one or more regions if the variations between the specific propagation speeds and the propagation speed mean are higher than a threshold and increasing the gain in the one or more regions if the variations between the specific propagation speeds and the propagation speed mean are lower than the threshold” (Claim 16) or “further comprising changing gain in the one or more regions of the one or more ultrasound images based on specific propagation speeds of the ultrasound pulses corresponding to the one or more regions in relation to the propagation speed mean by increasing the gain in the one or more regions if variations between the specific propagation speeds and the propagation mean are higher than a threshold and decreasing the gain in the one or more regions if the variations between the specific propagation speeds and the propagation speed mean are lower than the threshold” (Claim 17).
Tsutaoka discloses “further comprising changing gain in the one or more regions of the one or more ultrasound images based on specific propagation speeds of the ultrasound pulses corresponding to the one or more regions in relation to the propagation speed mean by decreasing the gain in the one or more regions if the variations between the specific propagation speeds and the propagation speed mean are higher than a threshold and increasing the gain in the one or more regions if the variations between the specific propagation speeds and the propagation speed mean are lower than the threshold” (Claim 16) and  (“The image quality adjustment unit may adjust a gain of the ultrasound image according to an image quality of the ultrasound image in the region of interest” [0016], “Further, in a case where the image quality adjustment unit 21 adjusts the conditions related to the brightness of the ultrasound 

The combination of Specht, Matsumura and Tsutaoka does not explicitly disclose “a threshold”.
Venkataraman discloses “a threshold” (“The propagation of shear wave can be measured using the application of several short-time pulse echoes, which provides propagation speed of shearwave that is related with tissue stiffness. The technique therefore results in a quantitative and repeatable color-coded or greyscale elastogram depicting tissue stiffness” [0089] and “See FIG. 7B. As shown in the exemplary scan, a number of areas in the scan (A, B, C) having an elasticity above or below a predetermined threshold are illustrated” [0099] and “By way of example only, tissue with intensity above/below a predetermined threshold and with an elasticity above/below a predetermined threshold may indicate potentially cancerous tissue. Accordingly, these correlations may be subsequently utilized during multi-modal imaging to classify tissue in real-time or near real-time images. That is, if areas in the currently imaged tissue have predetermined correlations, these regions may be identified (e.g., automatically) as cancerous or otherwise of interest” [0107]. Therefore, since the propagation speed of the shearwave is related with the tissue stiffness (i.e. elasticity associated with the propagation speed) and areas in the scan that have elasticity above or below a predetermined threshold can be identified and displayed (i.e. see FIG. 7B) as cancerous or otherwise of interest, under broadest reasonable interpretation, the one or more regions are identified with respect to one or more thresholds and those 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Specht, Matsumura and Tsutaoka so as to include the threshold of Venkataraman in order to allow potentially cancerous tissue to be identified based on the propagation speed of the shear wave within the tissue. Combining the prior art elements according to known techniques would yield the predictable result of identifying areas of interest within the tissue that are associated with different propagation speeds in order to identify and/or diagnose cancerous or lesion characteristics.
Response to Arguments
Applicant’s arguments, see Remarks page 10, filed 10/28/2021, with respect to the objections to the drawings and the specification have been fully considered and are persuasive. The objections to the drawings and the specification in the non-final office action of 10/01/2021 have been withdrawn. 
Applicant’s arguments, see Remarks page 10-11, filed 10/28/2021, with respect to the rejection of claims 1 and 19-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claims 1 and 19-20 under 35 U.S.C. 112(b) in the non-final office action of 10/01/2021 have been withdrawn. 
Applicant’s arguments, see Remarks page 11-15, filed 10/28/2021, with respect to the rejection of the claims under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 have been fully considered and are partially persuasive. The examiner respectfully asserts that the primary reference of Specht is capable of collecting complementary information for the reasons stated in the 35 U.S.C. 103 section above. However, the examiner acknowledges that Specht does not use this complementary information to modify at least one of a contrast, a gain or a brightness level as recited in the amended claims 1, 19 and 20. Furthermore, the examiner respectfully acknowledges that the secondary references of Carlini and 
In response to applicant's arguments against the references individually (i.e. Tsutaoka), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner respectfully maintains that the combination of Specht and Tsutaoka is capable of determining propagation speed and performing gain adjustment.
In spite of these disagreements, the examiner acknowledges that the primary reference of Specht does not teach “modifying at least one of a contrast, a gain, or a brightness level of the one of more B-mode ultrasound images based on the complementary information […]”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Matsumura US 20090149750 A1 “Matsumura” as stated in the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Osumi US 20120108973 A1 “Osumi”;
Doherty et al. US 20140276049 A1 “Doherty”.
Osumi is pertinent to the applicant’s disclosure because it discloses “An ultrasonic diagnostic apparatus comprising […] an enhancement unit configured to generate an enhanced unit configured to generate an enhanced image from the generated filtered image by increasing a brightness value […] a compositing unit configured to generate a composite image of the generated enhanced image and the 
Doherty is pertinent to the applicant’s disclosure because it discloses “FIGS. 5a-5d show matched B-mode and ARFI images of a carotid artery (CA) and jugular vein (IV) in a normal, healthy subject. Qualitatively, less clutter is observed within the lumen of the carotid artery in the harmonic B-mode images (FIGS. 5(c) and 5(d)) compared with the fundamental B-mode images (FIGS. 5(a) and 5(b))” [0069].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        

/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793